           Case 2:19-cv-05317-JHS Document 36 Filed 07/30/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WILLIAM ARROYO                              :       CIVIL ACTION
                                            :
                                            :
                                            :
                         v.                 :       NO. 19-cv-5317
                                            :
ASPEN CONSTRUCTION SERVICES,                :
INC.



                                       ORDER


        AND NOW, this 30th day of July 2021, it having been reported that the issues between
the parties in the above action have been settled and upon Order of the Court, pursuant to the
provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court (effective January
1, 1970), it is


        ORDERED that this action is DISMISSED with prejudice, pursuant to agreement of
counsel without costs.




                                            BY THE COURT:


                                            /s/ Carol Sandra Moore Wells
                                            CAROL SANDRA MOORE WELLS
                                            UNITED STATES MAGISTRATE JUDGE
